Case 20-41308           Doc 109       Filed 03/12/20 Entered 03/12/20 16:17:56                     Main Document
                                                 Pg 1 of 12


                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

     In re:                                                )    Chapter 11
                                                           )
     FORESIGHT ENERGY LP, et al.,                          )    Case No. 20-41308-659
                                                           )
                             Debtors.                      )    Jointly Administered
                                                           )
                                                           )    Related Docket No.: 4

             INTERIM ORDER (A) AUTHORIZING CONTINUED USE OF THE
        DEBTORS’ EXISTING CASH MANAGEMENT SYSTEM; (B) AUTHORIZING
              USE OF EXISTING BANK ACCOUNTS AND BUSINESS FORMS;
      (C) GRANTING A LIMITED WAIVER OF THE REQUIREMENTS OF SECTION
      345(b) OF THE BANKRUPTCY CODE; (D) AUTHORIZING CONTINUATION OF
        ORDINARY COURSE INTERCOMPANY TRANSACTIONS; (E) GRANTING
          ADMINISTRATIVE EXPENSE PRIORITY STATUS TO POSTPETITION
           INTERCOMPANY CLAIMS; AND (F) GRANTING RELATED RELIEF

                    Upon the Motion1 of Foresight Energy LP and its affiliated debtors and debtors in

 possession in the above-captioned cases (collectively, the “Debtors”) requesting entry of an interim

 order (this “Interim Order”), pursuant to sections 105(a), 363, 345(b), and 503(b)(1) of title 11 of

 the United States Code (the “Bankruptcy Code”) and Rules 6003 and 6004 of the Federal Rules of

 Bankruptcy Procedure (the “Bankruptcy Rules”), (a) authorizing and approving the Debtors to

 continue using their Cash Management System; (b) authorizing the Debtors to continue using their

 Bank Accounts listed on Exhibit 1 attached hereto at the Banks and existing checks; (c) partially

 waiving the requirements of section 345(b) of the Bankruptcy Code; (d) authorizing the

 continuation of ordinary course Intercompany Transactions and the payment of Intercompany

 Claims; (e) granting administrative expense priority status to postpetition Intercompany Claims

 pursuant to section 503(b)(1) of the Bankruptcy Code; and (f) granting related relief, all as more




 1
       All capitalized terms used and not defined herein shall have the meanings ascribed to them in the Motion.
Case 20-41308         Doc 109    Filed 03/12/20 Entered 03/12/20 16:17:56               Main Document
                                            Pg 2 of 12


 fully described in the Motion; and it appearing that this Court has jurisdiction to consider the

 Motion pursuant to 28 U.S.C. §§ 157 and 1334 and Rule 81-9.01(B)(1) of the Local Rules of the

 United States District Court for the Eastern District of Missouri; and it appearing that venue of the

 Debtors’ chapter 11 cases and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408

 and 1409; and it appearing that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b);

 and it appearing that proper and adequate notice of the Motion has been given and that no other or

 further notice is necessary; and a hearing having been held to consider the relief requested in the

 Motion; and upon consideration of the First Day Declarations; and upon the record of the hearing

 and all of the proceedings had before the Court; and the Court having found and determined that

 the relief sought in the Motion is in the best interests of the Debtors, their estates, their creditors

 and all other parties in interest; and that the legal and factual bases set forth in the Motion establish

 just cause for the relief granted herein; and after due deliberation and sufficient cause appearing

 therefor,

                 IT IS HEREBY ORDERED THAT:

                 1.      The Motion is granted on an interim basis to the extent set forth herein.

                 2.      The Debtors are authorized, pursuant to sections 105(a), 345(b), 363, and

 503(b)(1), to continue using the Cash Management System and to continue all Intercompany

 Transactions and pay all Intercompany Claims in a manner consistent with the Debtors’ prepetition

 practices, as described in the Motion. The Debtors may transfer funds into, out of, and through

 the Cash Management System, using ordinary transfer methods in accordance with the Debtors’

 prepetition practices. Without limiting the generality of the foregoing, each Debtor is authorized

 to (a) designate, maintain, and continue to use, with the same account numbers, all of its Bank

 Accounts in existence on the Petition Date, including those accounts identified on Exhibit 1 to
Case 20-41308        Doc 109     Filed 03/12/20 Entered 03/12/20 16:17:56           Main Document
                                            Pg 3 of 12


 this Interim Order, (b) treat each Bank Account for all purposes as an account of a Debtor in its

 capacity as debtor in possession, and (c) use, in their present form, all Business Forms, without

 reference to their status as debtors in possession.

                3.      Each Bank is authorized to continue to service and administer its respective

 Bank Accounts as a depository account of a Debtor as debtor-in-possession, without interruption

 and in the usual and ordinary course of business, and to receive, process, honor, and pay, in

 accordance with this Interim Order, any or all checks, drafts, wires or electronic funds transfers

 drawn on such Bank Accounts, including such items issued before the Petition Date to the extent

 authorized by this Interim Order or a further order of this Court.

                4.      Each Bank is authorized to accept and rely upon, without further inquiry,

 all representations from a Debtor as to which checks, drafts, wires, or electronic funds transfers

 are dated before, on, or after the Petition Date and which checks are to be honored or dishonored,

 regardless of whether or not such payment or honoring is or is not authorized by an order of the

 Court. No Bank shall incur, and each is hereby released from, any liability for relying upon a

 Debtor’s instruction as to which checks, drafts, wires, or electronic funds transfers should be

 honored or dishonored or for such Bank’s inadvertence in honoring any check, draft, wire, or

 electronic funds transfer at variance from a Debtor’s instructions unless such inadvertence

 constituted gross negligence or willful misconduct on the part of such Bank. Each Debtor shall

 promptly provide a list of checks to each Bank for each Bank Account maintained at such Bank,

 specifying by check sequencing number, dollar amount, and payee information those checks that

 are to be dishonored by such Bank, which checks may include those issued after the Petition Date

 as well as those issued before the Petition Date that are not to be honored or paid according to any

 order of the Court, and each Bank may honor all other checks or other items.
Case 20-41308        Doc 109     Filed 03/12/20 Entered 03/12/20 16:17:56            Main Document
                                            Pg 4 of 12


                5.      Except for those checks, drafts, wires, or electronic funds transfers that are

 authorized or required to be honored under an order of the Court, no Debtor shall instruct or request

 any Bank to pay or honor any check, draft, or other payment item issued on a Bank Account before

 the Petition Date but presented to such Bank for payment after the Petition Date.

                6.      Notwithstanding anything to the contrary herein, no Bank shall be obligated

 to honor any check or other payment item drawn on a Bank Account at such Bank unless there are

 sufficient and collected funds in such Bank Account.

                7.      The Debtors and each Bank are hereby authorized to continue to perform

 pursuant to the terms of any prepetition agreement that exists between them relating to any Bank

 Account, or other cash management service relating to the Cash Management System, except to

 the extent expressly prohibited by this Interim Order, and the parties to such agreements shall

 continue to enjoy the rights, benefits, liens, offset rights, privileges, and remedies afforded them

 under such agreements except to the extent expressly modified by the terms of this Interim Order.

                8.      The Debtors are authorized to pay or reimburse the Banks for any Bank

 Fees associated with the maintenance and use of the Bank Accounts, whether arising or incurred

 before or after the Petition Date.

                9.      Each Bank is authorized to continue to deduct from, and to exercise rights

 of offset against, the appropriate Bank Accounts the Bank Fees owed to such Bank pursuant to the

 terms of any prepetition agreement that exists between such Bank and any Debtor with respect to

 any indebtedness owed by a Debtor to such Bank that arises out of or relates to the Cash

 Management System, regardless of whether such indebtedness was incurred or arose before or

 after the Petition Date and further, to charge back to the appropriate accounts of the Debtors any

 amounts resulting from returned checks or other returned items, including, without limitation,
Case 20-41308         Doc 109    Filed 03/12/20 Entered 03/12/20 16:17:56            Main Document
                                            Pg 5 of 12


 returned items that result from ACH transfers, wire transfers, or other electronic transfers of any

 kind (collectively, the “Returned Items”) regardless of whether such items were deposited or

 transferred prepetition or postpetition and regardless of whether the Returned Items relate to

 prepetition or postpetition items or transfers. To the extent that a Bank’s exercise of any of the

 rights or remedies granted under this Interim Order, including the right of setoff recognized in this

 paragraph, would constitute a violation of the automatic stay imposed by section 362 of the

 Bankruptcy Code, such stay is hereby modified to the extent necessary to permit the Banks to

 exercise such rights and remedies.

                10.      This Interim Order shall apply to any and all Bank Accounts in, or linked

 to, the Cash Management System, regardless of whether all such Bank Accounts are listed on

 Exhibit 1 attached hereto. Any and all bank accounts opened by the Debtors on or after the

 Petition Date at any Bank shall be deemed a Bank Account subject to this Interim Order as if each

 such account had been opened before the Petition Date and listed on Exhibit 1 hereto, and each

 Bank at which such an account is opened shall similarly be subject to this Interim Order.

                11.      For Banks that are not parties to a uniform depository agreement, the

 Debtors shall direct such Banks to internally code the Debtors’ bank accounts as “debtor-in-

 possession” accounts.

                12.      For Banks at which the Debtors hold accounts that are not party to a uniform

 depository agreement with the U.S. Trustee, the Debtors shall use their reasonable efforts to cause

 such Banks to execute a uniform depository agreement in a form prescribed by the U.S. Trustee

 within forty-five (45) days of the date of this Interim Order. If the Debtors are unsuccessful in

 causing each such Bank to execute a uniform depository agreement, the Debtors shall make other

 arrangements with the U.S. Trustee that are reasonably satisfactory to the U.S. Trustee with respect
Case 20-41308         Doc 109   Filed 03/12/20 Entered 03/12/20 16:17:56             Main Document
                                           Pg 6 of 12


 to such Bank and the Debtors’ accounts at such Bank. The U.S. Trustee’s rights to seek further

 relief from this Court on notice in the event that any Bank is unwilling to execute a uniform

 depository agreement in a form prescribed by the U.S. Trustee are fully reserved.

                13.      The Debtors are authorized, subject to the reasonable consent of the

 Required Lenders (as defined in the DIP Orders), to open any new bank accounts, close any

 existing Bank Accounts, make such other ordinary course changes, and enter into any ancillary

 agreements, including new deposit account control agreements, related to the foregoing, as they

 may deem necessary and appropriate; provided that (a) the opening, closing, or use of any such

 Bank Account is not prohibited or restricted by the terms of any approved debtor-in-possession

 financing facility and (b) the Debtors give notice of the closing of any Bank Accounts or the

 opening of any new bank accounts within fifteen (15) days thereafter to the U.S. Trustee and any

 statutory committees appointed in these chapter 11 cases.

                14.      The Debtors are authorized to use their existing Business Forms; provided

 that once the Debtors’ existing check stock has been exhausted, the Debtors shall include, or direct

 others to include, the designation “Debtor-in-Possession” and the corresponding bankruptcy case

 number on all checks as soon as it is reasonably practicable to do so.

                15.      The Debtors are authorized to deposit and invest their cash and cash

 equivalents in the Bank Accounts consistent with their prepetition practices and the Cash

 Management System. The Debtors are relieved from the obligations under section 345(b) of the

 Bankruptcy Code and the requirements of the U.S. Trustee Guidelines to obtain a bond from any

 entity with which money is deposited or maintained in the Bank Accounts.

                16.      The Debtors are authorized to maintain the Credit Card Program issued by

 AMEX in connection with the Cash Management System, in their discretion and in the ordinary
Case 20-41308         Doc 109   Filed 03/12/20 Entered 03/12/20 16:17:56             Main Document
                                           Pg 7 of 12


 course of business, and to the extent necessary for the Credit Card Program, AMEX shall be

 considered a Bank in this Interim Order.

                17.      The Debtors are authorized to continue using the Cash Management System

 to engage in Intercompany Transactions, subject to the terms set forth in this Interim Order, in the

 ordinary course of business and to honor any prepetition and postpetition Intercompany Claims

 arising from the same; provided that the Debtors shall (a) keep records of any postpetition

 Intercompany Transactions that occur during these chapter 11 cases such that all Intercompany

 Transactions may be readily ascertained, traced, and recorded properly on applicable intercompany

 accounts and (b) implement accounting procedures to identify and distinguish between prepetition

 and postpetition Intercompany Transactions; provided, further that, without the prior consent of

 the Required Lenders, the Debtors shall not pay any prepetition or postpetition obligations owed

 to Murray on account of the Management Services Agreement prior to entry of a final order

 authorizing the Debtors’ entry into or assumption of an amended Management Services Agreement

 acceptable to the Required Lenders.

                18.      The Debtors shall not be authorized by this Interim Order to undertake any

 Intercompany Transactions or set off mutual postpetition obligations relating to intercompany

 receivables and payables that are (a) not on the same terms as, or materially consistent with, the

 Debtors’ operation of their business in the ordinary course of business during the prepetition period

 or (b) prohibited or restricted by the terms of the DIP Orders (as defined below).              Any

 Intercompany Claims against the Debtors arising from the Intercompany Transactions are hereby

 accorded administrative expense status under Bankruptcy Code section 503(b), subject and junior

 to the claims, including adequate protection claims, granted pursuant to the DIP Orders.
Case 20-41308          Doc 109    Filed 03/12/20 Entered 03/12/20 16:17:56               Main Document
                                             Pg 8 of 12


                 19.      The Debtors shall maintain a matrix summarizing any Intercompany

 Transactions with (a) Debtor entities that are not obligors under the Prepetition First Lien Credit

 Agreement (as defined in the DIP Orders), other than Foresight Receivables LLC (such entities,

 the “Non-Obligor Entities”) and (b) non-Debtor affiliates, the amount paid on account of such

 Intercompany Transactions, and the parties to such Intercompany Transactions, and shall provide

 such matrix on a monthly basis to counsel to the Ad Hoc First Lien Group and counsel to the Ad

 Hoc Crossover Group (each, as defined in the Restructuring Support Agreement). Such matrix

 shall distinguish between prepetition and postpetition Intercompany Transactions with Non-

 Obligor Entities and non-Debtor affiliates.

                 20.      Notwithstanding anything in the Motion or this Interim Order to the

 contrary, any payment made or action taken by any of the Debtors pursuant to the authority granted

 herein, as well as the exercise of any and all rights and authorizations granted or approved

 hereunder, shall be subject in all respects to, as applicable: (a) the orders approving the Debtors’

 use of cash collateral and/or postpetition debtor-in-possession financing facilities (collectively,

 the “DIP Orders”); (b) other documentation governing the Debtors’ use of cash collateral and

 postpetition financing facilities; (c) the Budget (as defined in the DIP Orders); and (d) the terms

 and conditions set forth in the Restructuring Support Agreement (as defined in the DIP Orders).

 To the extent there is any inconsistency between the terms of any of the DIP Orders and this Interim

 Order, the terms of the DIP Order (or DIP Orders, as applicable) shall control.

                 21.      Nothing contained in the Motion or this Interim Order shall be construed to

 (a) create or perfect, in favor of any person or entity, any interest in cash of a Debtor that did not

 exist as of the Petition Date or (b) alter or impair the validity, continuation, priority, enforceability,
Case 20-41308           Doc 109   Filed 03/12/20 Entered 03/12/20 16:17:56             Main Document
                                             Pg 9 of 12


 or perfection of any security interest or lien, in favor of any person or entity, that existed as of the

 Petition Date.

                  22.      Notwithstanding the relief granted in this Interim Order and any actions

 taken pursuant to such relief, nothing contained in the Motion or this Interim Order or any payment

 made pursuant to this Interim Order shall constitute, nor is it intended to constitute: (a) an

 admission as to the validity or priority of any claim or lien (or the priority thereof) against the

 Debtors, (b) a waiver of the Debtors’ or any party in interest’s rights to subsequently dispute or

 contest such claim or lien on any grounds, (c) a promise or requirement to pay any claim, (d) an

 implication or admission that any particular claim is of a type specified or defined in this Interim

 Order or the Motion, (e) a request or authorization to assume or adopt any agreement, contract, or

 lease under section 365 of the Bankruptcy Code or (f) a waiver of the Debtors’ or any other party

 in interest’s rights under the Bankruptcy Code or applicable law.

                  23.      Notice of the Motion as provided therein is hereby deemed good and

 sufficient notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local

 Bankruptcy Rules are satisfied by such notice.

                  24.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

 Interim Order shall be immediately effective upon its entry.

                  25.      The requirements set forth in Bankruptcy Rule 6003(b) are satisfied because

 the relief sought by the Motion is necessary to avoid immediate and irreparable harm.
Case 20-41308         Doc 109    Filed 03/12/20 Entered 03/12/20 16:17:56            Main Document
                                            Pg 10 of 12


                26.      No later than two (2) business days after the date of this Interim Order, the

 Debtors shall serve on the Notice Parties (a) a copy of the Interim Order and (b) a notice scheduling

 a final hearing on the Motion, on April 3, 2020, at 10:00 a.m. (prevailing Central Time) in

 Courtroom 7-North, and shall file a certificate of service no later than twenty-four (24) hours after

 service.

                                                                KATHY A. SURRATT-STATES
                                                                 Chief U.S. Bankruptcy Judge
 DATED: March 12, 2020
 St. Louis, Missouri
 jjh
Case 20-41308     Doc 109    Filed 03/12/20 Entered 03/12/20 16:17:56   Main Document
                                        Pg 11 of 12


 Order Prepared By:

 Richard W. Engel, Jr., MO 34641
 John G. Willard, MO 67049
 Kathryn R. Redmond, MO 72087
 ARMSTRONG TEASDALE LLP
 7700 Forsyth Boulevard, Suite 1800
 St. Louis, Missouri 63105
 Telephone: (314) 621-5070
 Facsimile: (314) 621-2239
 Email: rengel@atllp.com
        jwillard@atllp.com
        kredmond@atllp.com

 Paul M. Basta (admitted pro hac vice)
 Alice Belisle Eaton (admitted pro hac vice)
 Alexander Woolverton (admitted pro hac vice)
 PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
 1285 Avenue of the Americas
 New York, New York 10019
 Tel: (212) 373-3000
 Fax: (212) 757-3990
 Email: pbasta@paulweiss.com
        aeaton@paulweiss.com
        awoolverton@paulweiss.com

 Proposed Counsel to the Debtors and Debtors in Possession
Case 20-41308              Doc 109        Filed 03/12/20 Entered 03/12/20 16:17:56                     Main Document
                                                     Pg 12 of 12


                                                          Exhibit 1

                                              Schedule of Bank Accounts1

                                                                                                         Account No.
     No.                Entity                    Bank Name                    Account Type
                                                                                                          (Ending)

              Foresight Energy              The Huntington
     1.                                                                   Concentration                  9601
              LLC                           National Bank

              Foresight                     The Huntington
     2.                                                                   Receipts                       6973
              Receivables LLC               National Bank

              Foresight Energy              The Huntington
     3.                                                                   Receipts                       6694
              LLC                           National Bank

              Foresight Energy              The Huntington                Disbursements –
     4.                                                                                                  6681
              LLC                           National Bank                 Accounts Payable

              Foresight Energy              The Huntington                Disbursements –
     5.                                                                                                  8214
              LLC                           National Bank                 Payroll

              Foresight Energy              The Huntington                Disbursements –
     6.                                                                                                  6539
              Services LLC                  National Bank                 Payroll

                                            CNB Bank & Trust,
     7.       MaRyan Mining LLC                                           Petty Cash                     4605
                                            N.A.

     8.       Mach Mining LLC               First Southern Bank           Petty Cash                     4129

              Hillsboro Energy              The Huntington
     9.                                                                   Operating                      5031
              LLC                           National Bank

                                            CNB Bank & Trust,
     10.      Patton Mining LLC                                           Petty Cash                     6394
                                            N.A.

                                            F.N.B. Wealth
     11.      Foresight Energy LP                                         Collateral                     7011
                                            Management




 1
          Any relief or waivers authorized in this Interim Order with respect to the Bank Accounts and the Banks shall also
          apply, solely to the extent necessary and for the avoidance of doubt, to (a) the Bank Account (x020) in the name
          of Foresight Energy LLC and maintained with Morgan Stanley Smith Barney LLC and (b) the Bank Account
          (x5635) in the name of Mach Mining, LLC and maintained with First Southern Bank.
